Title: To James Madison from George Lee Turberville, 16 November 1788
From: Turberville, George Lee
To: Madison, James


My dear sir
Novr. 16th. 1788
Yrs. of the 6th. has just reach’d me—wou’d to heaven that that of November 2d. had arrived four days sooner. Mr. Henry on yr. being nominated for the senate publicly declared in the house that you were not to be trusted with amendments since you had declared, that not a letter of the Constitution cou’d be spared—in Convention.
This was denied by many & a very respectable testimonial of abhorrence at such Conduct & of Justification for you was manifested. I am sollicited by Carrington—R. B. Lee—Doctor Stuart, Mr. J. Page & General Weedon to publish yr. Letter as it will give the Lie to all the flagitious assertions of a party who have nothing more at heart than to keep you out of the Representation. I have been induced from a desire to do you justice to shew that Clause wherein you say that you never thought the system a faultless one to Mr. Henry or rather to read it to him amid a group of his friends but I never can agree to commit yr. Letter (altho conscious of its producing nothing but acknowledgements in yr. favor) to the Public without yr. concurrence.
The Letters upon the Resolutions I enclosed to you are entirely of a peice with them—or rather they are more inflammatory—stamped with direct falshood in themselves (insomuch as they mention that the Assembly are entirely concurrent in their passage—when the Yeas & Nays on our Journal will shew that they passed by a majority of 71 to 50)—and attended by the Amendments of the minority ‘tis to be hoped for the sake of poor Virginia & the Union—that they will be received as the Child of temporaryly triumphant faction—& Ultimately that they will rather be ridiculous & Dangerous.
So soon as the District (or the organizing) Bill comes from the senate I will enclose you the Districts & the Journals (as soon as they are printed) with the pretty Circular & other Letters & our rejected amendments to them—shall be forward[ed.] In the mean time with the utmost sincerity of Frienship regard & respect I remain my dear sir yrs
George Lee Turberville
